DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8 and 12-23 are pending.
Claims 9-11 and 24-26 have been cancelled.

Claim Objections
Claims 2-8 and 13-23 are objected to because of the following informalities:

Claims 2-9 and 13-22 recite "A method" in line 1, which should be written as “The method” in order to provide clear and consistent basis for “A method” in claims 1 and 12.

Claim 23 recites “A terminal device for transmitting a first amount of data, wherein the terminal device comprises controller circuitry and transceiver circuitry configured such that the terminal device is operable:”.  Please insert a colon ":" after comprising so that controller circuitry and transceiver circuitry are in the body of the claim.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 12-13, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Charbit et al. (Pub. No.: US 20190159260 A1), hereinafter Charbit, in view of Schroder et al. (Pub. No.: US 20140075085 A1), hereinafter Schroder.

With respect to claim 1, Charbit teaches A method of operating a terminal device for transmitting a first amount of data, the method comprising: 
receiving an indication of an allocation of communications resources, the allocated communications resources sufficient for transmitting a second amount of data (figures 5-7, [0059-0061], At 620, process 600 may involve processor 522 transmitting, via transceiver 526, to apparatus 510 a message indicating the plurality of grants mapped to a maximum broadcast transport block size (TBS) configured for each of one or more preamble resource of a plurality of preamble resources); 
selecting a transport block size, TBS, for the transmission of the first amount of data, based on the first amount (figures 5-7, [0068-0069], At 710, process 700 may involve processor 512 of apparatus 510 as a UE calculating a TBS that fits an UE data packet of apparatus 510. Process 700 may proceed from 710 to 720); 
determining communications resources for transmitting the first amount of the data based on the selected TBS and the allocated communications resources (figures 5-7, [0068-0069], At 720, process 700 may involve processor 512 selecting one or more PRACH resources for EDT for the TBS based on a wireless communication coverage of apparatus 510 by apparatus 520 as a network node of a wireless network. Process 700 may proceed from 720 to 730); and 
transmitting the first amount of the data using the determined communications resources (figures 5-7, [0068-0070], At 730, process 700 may involve processor 522 transmitting, via transceiver 516, to apparatus 520 in a random access (RA) procedure with apparatus 520 a first message (Msg1) indicating the selected one or more PRACH resources).  

Charbit does not explicitly teach the second amount of data being greater than or equal to the first amount of the data.  

However, Schroder teaches the second amount of data being greater than or equal to the first amount of the data ([0024], The first amount of data is less than an amount of data in a full set of packets. The second amount of data is greater than or equal to the amount of data in a full set of packets).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Schroder, the second amount of data being greater than or equal to the first amount of the data, into the teachings of Charbit, in order to improve the number of ACKs that can be generated (Schroder, [0159]).

With respect to claim 2, Charbit teaches receiving an indication of a maximum TBS value, and wherein the second amount of data corresponds to the maximum TBS value and the selected TBS is selected based on the maximum TBS value ([0044], a message indicating the plurality of grants mapped to a maximum broadcast TBS configured for each of one or more preamble resource of a plurality of preamble resources).

With respect to claim 3, Charbit teaches transmitting a random access request on a random access channel ([0029-0031]); and receiving the indication of the allocation of the communications resources in a message transmitted in response to the random access request (figures 5-7, [0059-0061]).

With respect to claim 12, Charbit teaches A method of operating a network infrastructure equipment for receiving a first amount of data from a terminal device, the method comprising: 
transmitting to the terminal device an indication of an allocation of communications resources, the allocated communications resources sufficient for transmitting a second amount of data by the terminal device ([0060], At 620, process 600 may involve processor 522 transmitting, via transceiver 526, to apparatus 510 a message indicating the plurality of grants mapped to a maximum broadcast transport block size (TBS) configured for each of one or more preamble resource of a plurality of preamble resources), 
receiving signals representing the first amount of the data, the signals transmitted by the terminal device using a portion of the allocated communications resources ([0031], At 420, procedure 400 may involve the UE choosing or selecting EDT NPRACH resources for TBS.sub.Msg1 based on coverage and transmitting Msg1 to a network node (e.g., eNB or gNB). Procedure 400 may proceed from 420 to 430); and 
determining a selected transport block size, TBS, selected by the terminal device for the transmission of the first amount of the data based on the received signals ([0032], At 430, procedure 400 may involve the network node determining the TBS.sub.Msg1 and coverage of UE based on the received Msg1…).

Charbit does not explicitly teach wherein the selected TBS is smaller than or equal to the second amount of data.  

However, Schroder teaches wherein the selected TBS is smaller than or equal to the second amount of data ([0024], The first amount of data is less than an amount of data in a full set of packets. The second amount of data is greater than or equal to the amount of data in a full set of packets).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Schroder, wherein the selected TBS is smaller than or equal to the second amount of data, into the teachings of Charbit, in order to improve the number of ACKs that can be generated (Schroder, [0159]).

With respect to claim 13, this claim recites the method of claim 3, and it is rejected for at least the same reasons.

With respect to claim 22, Charbit teaches wherein the portion of the allocated communications resources is the allocated communications resources (figures 5-7, [0059-0061]).

With respect to claim 23, Charbit teaches A terminal device for transmitting a first amount of data, wherein the terminal device comprises controller circuitry and transceiver circuitry configured such that the terminal device is operable: 
to receive an indication of an allocation of communications resources, the allocated communications resources sufficient for transmitting a second amount of data (figures 5-7, [0059-0061], At 620, process 600 may involve processor 522 transmitting, via transceiver 526, to apparatus 510 a message indicating the plurality of grants mapped to a maximum broadcast transport block size (TBS) configured for each of one or more preamble resource of a plurality of preamble resources); 
to select a transport block size, TBS, for the transmission of the first amount of data, based on the first amount (figures 5-7, [0068-0069], At 710, process 700 may involve processor 512 of apparatus 510 as a UE calculating a TBS that fits an UE data packet of apparatus 510. Process 700 may proceed from 710 to 720); 
to determine communications resources for transmitting the first amount of the data based on the selected TBS and the allocated communications resources (figures 5-7, [0068-0069], At 720, process 700 may involve processor 512 selecting one or more PRACH resources for EDT for the TBS based on a wireless communication coverage of apparatus 510 by apparatus 520 as a network node of a wireless network. Process 700 may proceed from 720 to 730); and 
to transmit the first amount of the data using the determined communications resources (figures 5-7, [0068-0070], At 730, process 700 may involve processor 522 transmitting, via transceiver 516, to apparatus 520 in a random access (RA) procedure with apparatus 520 a first message (Msg1) indicating the selected one or more PRACH resources).  

Charbit does not explicitly teach the second amount of data being greater than or equal to the first amount of the data.  

However, Schroder teaches the second amount of data being greater than or equal to the first amount of the data ([0024], The first amount of data is less than an amount of data in a full set of packets. The second amount of data is greater than or equal to the amount of data in a full set of packets).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Schroder, the second amount of data being greater than or equal to the first amount of the data, into the teachings of Charbit, in order to improve the number of ACKs that can be generated (Schroder, [0159]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Charbit, in view of Schroder, and further in view of Li et al. (Pub. No.: US 20150334771), hereinafter Li.   

With respect to claim 17, Charbit teaches wherein the portion of the allocated communications resources as set forth above.  The combination of Charbit and Schroder does not explicitly teach a plurality of discontinuous transmission, DTX, on time periods.

However, Li teaches a plurality of discontinuous transmission, DTX, on time periods ([0070], FIG. 11 illustrates frames 110, subframes 1120, and symbols 1130. Certain frames 1110, subframes 1120, and symbols 1130 are depicted as being allocated for DTX).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Charbit and Schroder, a plurality of discontinuous transmission, DTX, on time periods, into the teachings of Li, in order to improve energy efficiency and reducing electricity costs (Li, [0048]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Charbit, in view of Schroder, and further in view of Wang et al. (Pub. No.: US 20200244420), hereinafter Wang.   

With respect to claim 19, Charbit teaches wherein the allocated communications resources as set forth above.  The combination of Charbit and Schroder does not explicitly teach a first number of physical resource blocks, PRBs, each PRB being characterised by a time period and a predetermined frequency range.

However, Li teaches a first number of physical resource blocks, PRBs, each PRB being characterised by a time period and a predetermined frequency range ([0088], the PRBs inconsecutive in frequency domain within a predetermined frequency range).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Charbit and Schroder, a first number of physical resource blocks, PRBs, each PRB being characterised by a time period and a predetermined frequency range, into the teachings of Li, in order to facilitate resource allocation of PDSCH/PUSCH in NR to keep code-block level diversity equalized (Li, [0008]).

Allowable Subject Matter

Claims 4-8, 14-16, 18, and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20190182899 A1; “Ye”, ([0043])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469